Citation Nr: 9933323	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  95-06 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1993 decision of the Atlanta, Georgia 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

The Board observes that at the time of the death in May 1993, 
there was a pending claim of entitlement to nonservice-
connected pension.  According to his claim, he had active 
service during WWI.  

The record indicates that he was buried in the Veteran's 
National Cemetery at Fort Mitchell, Alabama.  However, 
attempts to obtain verification of his WWI service from the 
National Personnel Record Center, NPRC, have been 
unsuccessful.  According to the NPRC, there were no records 
available and there was the possibility that the records were 
destroyed in the 1973 fire.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The appellant is placed on notice 
that the VA has been unable to document 
that the deceased was a veteran.  She is 
placed on notice that she must submit 
evidence that he was a veteran.  If 
there is any evidence that establishes 
veteran status, that evidence must be 
submitted by her to the RO.

2.  The appellant has requested that the 
VA obtain the veteran's treatment 
records from Tuskegee.  The RO should 
associate the record with the file.

3.  The RO must specifically adjudicate 
whether the deceased was a veteran.

4.  The parties, including the RO, are 
placed on notice of the Courts holding 
in Lauren v. West, 11 Vet. App. 80, 85 
(1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




